                         IN THE UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF ARKANSAS
                                 EL DORADO DIVISION


UNITED STATES OF AMERICA                     )
                                             )
 V.                                          )      CRIMINAL NO . 1:17CR10015-001
                                             )
TOMMIE ROSHAUN GLOSSON                       )


                              FINAL ORDER OF FORFEITURE

       On February 5, 2018 , the Court entered a Preliminary Order of Forfeiture in this case in

accordance with Fed.R.Crim. P. 32.2(b). (Doc. 19). In the Preliminary Order of Forfeiture,

       A. A Lorcin 9mm caliber pistol, serial number L133984

       B. A Romarm WASR 10 7.62x39mm caliber rifle, serial number 1988-ACV3153,

was forfeited to the United States pursuant to 18 U.S.C. § 924(d) and 3665.

       The United States was required to publish notice of this Order pursuant to Fed.R.Crim. P.

32.2(b)(6) and 18 U.S .C. § 982(b)(l), incorporating by reference 21 U.S.C. § 853(n)(l). On

November 19, 2018, an attorney for the United States filed a Notice of Proof of Publication,

showing that for 30 days, notice of the Court' s Preliminary Order of Forfeiture was advertised on

www.forfeiture.gov.    Deadline for filing claims was December 19, 2018. No third party claims

have been filed.

       Pursuant to Fed. R. Crim. P. 32.2(b)(4), a Preliminary Order of Forfeiture becomes final

as to a defendant at sentencing.

       Accordingly it is hereby ORDERED, DECREED, AND ADJUDGED :




                                           Page I of 2
       1. That based upon the guilty plea and the plea agreement of the parties, pursuant to Fed.

R. Crim. P. 32.2(b)(4), the Preliminary Order of Forfeiture entered on February 5, 2018 shall

become final at this time.

       IT IS SO ORDERED this / ~ of           A-~                         , 2018.




                                      ~ - - i.,-_ )
                                    HDNOBLE SUSAN 0. HICKEY
                                                           .JJ...-4<lr-,
                                    UNITED STATES DISTRICT JUDGE




                                           Page 2 of 2
